Name: 90/602/EEC: Commission Decision of 26 October 1990 concerning the areas referred to in Article 3 (2) of Council Regulation (EEC) No 2506/88 instituting a Community programme to assist the conversion of shipbuilding areas (Renaval programme) (Only the English text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1990-11-15

 Avis juridique important|31990D060290/602/EEC: Commission Decision of 26 October 1990 concerning the areas referred to in Article 3 (2) of Council Regulation (EEC) No 2506/88 instituting a Community programme to assist the conversion of shipbuilding areas (Renaval programme) (Only the English text is authentic) Official Journal L 315 , 15/11/1990 P. 0033 - 0033*****COMMISSION DECISION of 26 October 1990 concerning the areas referred to in Article 3 (2) of Council Regulation (EEC) No 2506/88 instituting a Community programme to assist the conversion of shipbuilding areas (Renaval programme) (Only the English text is authentic) (90/602/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2506/88 of 26 July 1988 instituting a Community programme to assist the conversion of shipbuilding areas (Renaval programme) (1), and in particular Article 3 (2) thereof, Whereas Article 3 (2) of Regulation (EEC) No 2506/88 stipulates that the Community programme shall apply to areas which satisfy the criteria specified in Article 3 (1) of that Regulation; Whereas the Member States concerned must submit an application for approval of the areas to which the Community programme is to apply; whereas the United Kingdom of Great Britain and Northern Ireland has submitted such an application; Whereas the districts of Wirral and Sefton in the county of Merseyside satisfy the abovementioned criteria, HAS ADOPTED THIS DECISION: Article 1 The districts of Wirral and Sefton in the county of Merseyside in the United Kingdom are hereby found to satisfy the criteria in Article 3 (1) of Regulation (EEC) No 2506/88. The Community programme instituted by that Regulation shall therefore apply to the area. Article 2 This Decision is addressed to the United Kingdom. Done at Brussels, 26 October 1990. For the Commission Bruce MILLAN Member of the Commission (1) OJ No L 225, 15. 8. 1988, p. 24.